     Case 3:19-cv-30053-MGM Document 1-2 Filed 04/19/19 Page 1 of 4




                    EXHIBIT A




PAIN AND SUFFERING OF DISABLED, SENIOR PERSON

DANIELJ. JOUBERT

AGE 59
         Case 3:19-cv-30053-MGM Document 1-2 Filed 04/19/19 Page 2 of 4



                     COMPLAINT FOR A CIVIL CASE




III. STATEMENT OF CLAIM




#1. ON JANUARY 31,2018, DANIEL JOUBERT AND BRUCE E. CHAFFEE,
PURCHASED A 2017 FORD FUSION, VIN #3FA6POD92HR22634.



#2. ON FEBRUARY 25,2018, BRUCE E. CHAFFEE TOOK A FALL IN HE PARKING LOT
LOCATED IN FRONT OF DOLLAR TREE STORE, IN AGAWAM, MA.



#3. BECAUSE OF BRUCE'S ACCIDENT, WE LOST OVER $2,000.00 OF MONTHLY
INCOME TO OUR HOUSEHOLD.




#4. DANIEL JOUBERT AND BRUCE CHAFFEE CONTACTED THE LAW OFFICES OF
LOUIS S. ROBIN, LOCATED AT1200 CONVERSE STREET, LONGMEADOW, MA,
01109.




#5. WE HAD ATTORNEY LOUIS S. ROBIN FILE BANKRUPTCY CHAPTER 7, on our
behalf, on 8/6/18.



#6. ON AUGUST 24,2018, BETWEEN THE HOURS OF 2:00 a.m. and 5:00 a.m., JP
MORGAN CHASE BANK HIRED A SO-CALLED RECOVERY ZONE LOCATED IN
SPRINGFIELD, MA. PHONE #413-731-9663.



#7. JP MORGAN CHASE BANK, AND RECOVERY ZONE VIOLATED A UNITED
STATES BANKRUPTCYJUDGE, ELIZABETH D. KATZ, BANKRUPTCY PROTECTION
ORDER, COVERING OUR 2017 FORD FUSION, VIN #A61POD92HR225634.
RECOVERY ZONE PHONE #413-731-9663.
       Case 3:19-cv-30053-MGM Document 1-2 Filed 04/19/19 Page 3 of 4




#8. JP MORGAN CHASE BANK AND RECOVERY ZONE, TRESPASSED ON DANIEL
JOUBERT AND BRUCE CHAFFEE'S PROPERTVY, LOCATED AT 29
NORTHUMBERLAND STREET, SPRINGFIELD, MA 01109.

ON AUGUST 24,2018, THEY REMOVED THEIR2017 FORD FUSION FROM OUR
DRIVEWAY AND TOWED THE CAR TO THE RECOVERY ZONE, LOCATED IN
SPRINGFIELD, MA.



#9. ON AUGUST 28,2018, DANIEL J. JOUBERT, of 29 NORTHUMBERLAND STREET
IN SPRINGFIELD, MA 01109, RECEIVED A LETTER FROM JP MORGAN CHASE
BANK, N.A., SECURED PARTY.



#10. ACCOUNT ENDING IN: 0105, VEHICLE 2017 FORD FUSION, VIN #
3FA6POD92HR225634. AGREEMENT DATE; JAN. 31,2018, LETTER ENCLOSED
USTED UNDER EXHIBIT C.




#11. NOTICE OF PLAN TO SELL PROPERTY. DEAR DANIEL J. JOUBERT, WE HAVE
YOUR 2017 FORD FUSION, 3FA6POD92HR225634 (THE VEHICLE"), BECAUSE
YOU BROKE PROMISES IN OUR AGREEMENT. WE WILL SELL THE VEHICLE AT A
PRIVATE SALE, SOMETIME AFTER 9/19/18.



#12.1, DANIEL JOUBERT, CONTACTED MY ATTORNEY, LOUIS S. ROBIN,
ATTORNEY LOUIS S. ROBIN CONTACTED THE RECOVERY ZONE, PHONE # 413-
731-9663. ATTORNEY ROBIN SAID TO THE RECOVERY ZONE, YOU PEOPLE ARE
VIOLATING A UNITED STATES BANKRUPTCY JUDGE'S ELIZABETH D. KATZ,
BANKRUPTCY PROTECTION ORDER!



#13. T AM SENDING MY CUENT, DANIEL JOUBERT, AND BRUCE CHAFFEE DOWN
THERE! IF YOU DO NOT RELEASE THEIR VEHICLE, I WILL CONTACT THE FBI AND
ISSUE A WARRANT FOR YOUR ARRESTS!"
       Case 3:19-cv-30053-MGM Document 1-2 Filed 04/19/19 Page 4 of 4




#14. DANIEL JOUBERT AND BRUCE CHAFFEE WENT TO THE RECOVERY ZONE.
THEY BUZZED US IN. WE ENTERED A SMALL HAUWAY WITH A SECURITY
WINDOW. THEY ASKED FOR A VIN NUMBER AND MY SOCIAL SECURITY
NUMBER. THEY RELEASED VEHICLE VIN #3FA6POD92HR225634 2017 ford fusion.



#15. ON MARCH 01,2019, DANIELJOUBERT AND BRUCE CHAFFEE RECEIVED A
LETTER FROM CHASE JP MORGAN .




#16. ACCOUNTNUMBER ENDING 0105, BALANCE: $35,750.41. AaiON NEEDED.
PLEASE PAY YOUR ACCOUNT BALANCE OR CALL US CHASE LETTER DATED
3/1/2019 IS ENCLOSED UNDER EXHIBIT D.
